 Case 1:16-cv-03372-RMB Document 8 Filed 09/04/19 Page 1 of 1 PageID: 122



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


 JAMES LASSITER,                         HONORABLE RENÉE MARIE BUMB

                   Petitioner,
                                                Civil Action
      v.                                      No. 16-3372(RMB)

 UNITED STATES OF AMERICA,
                                                       ORDER
                   Respondent.



     This matter having come before the Court on Petitioner’s

Motion to Vacate, Correct, or Set Aside his sentence pursuant to

28 U.S.C. § 2255 (ECF No. 1); Respondent having filed an answer to

the motion (ECF No. 5); and the Court having considered the

submissions of the parties; for the reasons explained in the

Opinion of today’s date; and for good cause shown;

     IT IS this 4th day of September 2019, hereby

     ORDERED   that   the   Motion   (ECF   No.   1)   is   DISMISSED   WITH

PREJUDICE as untimely under 28 U.S.C. § 2255(f); and it is further

     ORDERED that a certificate of appealability is DENIED, 28

U.S.C. § 2253(c)(2); and it is finally

     ORDERED that the Clerk of the Court shall mark this matter

CLOSED.


                                       s/Renée Marie Bumb
                                       RENÉE MARIE BUMB
                                       United States District Judge
